Fish, J.
1. Where two common-law actions, in favor of different plaintiffs against the same defendant, were tried together before the same jury, in accordance with an order of court that they be “consolidated and tried together,” and a separate judgment of nonsuit was rendered in each case, this court has no jurisdiction of a single bill of exceptions, jointly sued out by the plaintiffs, wherein it is sought to have both judgments reviewed; and the writ of error must be dismissed. Brown v. L. & N. R. Co., supra, and cases cited.
2. For want of jurisdiction in such a case, this court can not entertain a motion made by one of the plaintiffs in error that his name be stricken from the bill of exceptions and that the case proceed in the name of the other plaintiff in error. Writ of error dismissed.

By five Justices.